Smith, Judge.
In State v. Johnson, 226 Ga. App. 836 (487 SE2d 677) (1997), we affirmed the trial court’s grant of Carolene Johnson’s plea to the jurisdiction and dismissal of the indictment against her. In State v. Johnson, 269 Ga. 370 (499 SE2d 56) (1998), the Supreme Court reversed the judgment of this Court. Accordingly, our prior judgment is vacated, the judgment of the Supreme Court is made the judgment of this Court, the trial court’s judgment is reversed, and this case is remanded to the trial court for further proceedings.

Judgment reversed and remanded.


McMurray, P. J., and Beasley, J., concur.